On Motion to Dismiss Appeal.
MONROE, J.
Mrs. Mathilde Kahn was appointed receiver of the defendant corporation, and in due time, filed her final account, which was opposed by J. F. Budd Shoe Company. On January 17, 1910, there was judgment on said opposition, decreeing that the account so filed “be rejected and set aside, and that * * * the said receiver be ordered to file, * * * within thirty days, * * * a full, complete, and detailed account of her gestión from Sept. 14, 1908, the date of her appointment * * * to date.” On motion of the receiver, through her counsel, an order of appeal from the judgment so rendered was granted, reading, in part, as follows:
“It is ordered that the accountant, Mrs. Mathilde Kahn, be granted an appeal from the judgment rendered herein, in the alternative, suspensive and devolutive, * * * upon the said accountant * * * furnishing bond, with good and solvent security, conditioned according to law, in the sum of $200, for a devolutive appeal, and according to law, for a suspensive appeal.”
The appellant having given bond in the-sum of $200 and having lodged the appeal in this court, the appellee moves to dismiss “the suspensive appeal,” on the grounds that the bond given is not sufficient to sustain it, and that there has been no order fixing the amount of the bond for a suspensive appeal. The motion must be sustained:
“In cases where article 575, C. P., fixing the amount of the suspensive appeal bond at one-half over and above the amount of the judgment, is inapplicable, * * * the amount of the bond for suspensive appeal must be fixed by the judge, as would have to be done if the appeal were devolutive; and, where it is not done, the appeal must be dismissed for want of a bond.”
Day v. Bailey (syllabus) 116 La. 961, 41 South. 223.
It is therefore ordered, adjudged, and decreed that the appeal herein, in so far as it is suiiposed to operate suspensively, be dismissed.